Exhibit 10.1
MOLYCORP, INC.
RESTRICTED STOCK UNITS AGREEMENT
WHEREAS, [______] (the “Grantee”) is a Director;
WHEREAS, the grant of Restricted Stock Units was authorized by a resolution of
the Compensation Committee of the Board that was duly adopted on  ______ ___, 20
 ___, in which the Compensation Committee of the Board determined that the
effective date for the grant of Restricted Stock Units was  _______ ___, 20
 ___  (the “Date of Grant”), and the execution of a Restricted Stock Units
agreement substantially in the form hereof (this “Agreement”) to evidence such
grant was authorized by a resolution of the Compensation Committee of the Board
that was duly adopted on  ______ ___, 20__.
NOW, THEREFORE, pursuant to the Company’s 2010 Equity and Performance Incentive
Plan (the “Plan”), and subject to the terms and conditions thereof and the terms
and conditions hereinafter set forth, the Company has granted to Grantee as of
the Date of Grant [______] Restricted Stock Units (“RSUs”).
1. Payment of RSUs. The RSUs covered by this Agreement shall become payable to
Grantee if they become nonforfeitable in accordance with Section 2, Section 3,
or Section 4 hereof.
2. Vesting and Forfeiture of RSUs.

  (a)   Subject to the terms and conditions of Sections 3 and 4 hereof,
Grantee’s right to receive the shares of Common Stock subject to the RSUs shall
become nonforfeitable with respect to one-hundred percent (100%) of the total
number of RSUs on  _______ ___, 20  ___  (the “Vesting Date”) if Grantee
continues to serve as a Director until such time.

  (b)   If Grantee’s service as a Director terminates for any reason prior to
 _______ ___, 20  ___ , and subject to the terms and conditions of Sections 3
and 4 hereof, Grantee shall forfeit all of the RSUs at the time of such
termination of service as a Director.

  (c)   If Grantee’s service as a Director terminates for any reason during the
period from  _______ ___, 20  ___  through  _______ ___, 20  ___ , and subject
to the terms and conditions of Sections 3 and 4 hereof, Grantee’s right to
receive the shares of Common Stock subject to the RSUs shall become
nonforfeitable with respect to the total number of RSUs unless, within thirty
(30) days following Grantee’s termination of service as a Director, the Board
determines that Grantee’s termination of service as a Director occurred under
circumstances that are not satisfactory to the Board. If the Board does not make
such determination within such thirty (30) day period, Grantee’s right to
receive the shares of Common Stock subject to the RSUs shall become
nonforfeitable at the conclusion of such period with respect to the total number
of RSUs granted pursuant to this Agreement. If, within thirty (30) days
following Grantee’s termination of service as a Director, the Board determines
that Grantee’s termination of service as a Director occurred under circumstances
that are not satisfactory to the Board, Grantee shall forfeit all of the RSUs at
the time of such termination of service as a Director. In the event that Grantee
intentionally commits an act that the Compensation Committee determines to be
materially adverse to the interests of the Company or any Subsidiary, Grantee’s
right to receive any shares of Common Stock to be delivered with respect to the
Restricted Stock Units covered by this Agreement shall be forfeited at the time
of that determination notwithstanding any other provision of this Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Effect of Change of Control. In the event a Change of Control occurs prior to
the RSUs becoming nonforfeitable as provided in Section 2 above and while
Grantee continues to serve as a Director, the RSUs covered by this Agreement
shall become nonforfeitable and payable to Grantee upon the occurrence of such
Change of Control.
4. Effect of Termination Due to Death or Disability. Notwithstanding Section 2
above, if Grantee dies or Grantee’s service as a Director ceases because Grantee
becomes Disabled while serving as a Director, the RSUs covered by this Agreement
shall immediately become nonforfeitable and payable to Grantee upon the
occurrence of such death or termination of service as a Director.
5. Form and Time of Payment of RSUs. Except as otherwise provided for in Section
8, payment for the RSUs shall be made in form of shares of Common Stock on the
date they become nonforfeitable or otherwise become payable in accordance with
Section 2, Section 3 or Section 4 hereof. To the extent that the Company is
required to withhold any federal, state, local or foreign taxes in connection
with the delivery of shares of Common Stock to Grantee or any other person under
this Agreement, and the amounts available to the Company for such withholding
are insufficient, it shall be a condition to the receipt of such delivery or any
future delivery that Grantee shall pay such taxes or make arrangements that are
satisfactory to the Company for payment thereof. Grantee may elect to have the
number of shares of Common Stock to be delivered to Grantee or such other person
reduced (based on the Market Value Per Share as of the date the RSUs become
payable) to provide for the taxes required to be withheld, with any fractional
shares that would otherwise be delivered being rounded up to the next nearest
whole share. In no event, however, shall the Market Value Per Share of the
shares of Common Stock to be withheld and/or delivered pursuant to this
Section 5 to satisfy applicable withholding taxes in connection with the benefit
exceed the minimum amount of taxes required to be withheld. The Board (or the
Compensation Committee) may, at its discretion, adopt any alternative method of
providing for taxes to be withheld. Elections to defer receipt of the Shares
beyond the date of payment provided herein may be permitted in the discretion of
the Board pursuant to procedures established by the Board in compliance with the
requirements of Section 409A of the Code.
6. Payment of Dividend Equivalents. From and after the Date of Grant and until
the earlier of (a) the time when the RSUs become nonforfeitable and payable in
accordance with Section 2, Section 3 or Section 4 hereof or (b) the time when
Grantee’s right to receive shares of Common Stock upon payment of RSUs is
forfeited in accordance with the provisions of Section 2 hereof, on the date
that the Company pays a cash dividend (if any) to holders of shares of Common
Stock generally, Grantee shall be entitled to dividend equivalents with respect
to each outstanding RSU. On the date the dividend is paid, the dividend
equivalents will be credited as either:

  i.   a cash amount equal to the product of (A) the dollar amount of the cash
dividend paid per share of Common Stock on such date and (B) the number of
outstanding RSUs credited to Grantee as of such date; or

 

2



--------------------------------------------------------------------------------



 



  ii.   a number of additional whole RSUs determined by dividing (A) the product
of (1) the dollar amount of the cash dividend paid per share of Common Stock on
such date and (2) the number of RSUs credited to Grantee as of such date, by
(B) the Market Value Per Share on such date.

The form of the dividend equivalents credited to the outstanding RSUs will be
determined by the Compensation Committee at its own discretion. Such dividend
equivalents (if any) shall be subject to the same terms and conditions as the
RSUs and shall be paid, settled or forfeited, in shares of Common Stock or cash,
as applicable, in the same manner and at the same time as the RSUs to which the
dividend equivalents were credited.
7. RSUs Nontransferable. Neither the RSUs granted hereby nor any interest
therein or in the shares of Common Stock related thereto shall be transferable
or assignable other than by will or the laws of descent and distribution prior
to payment.
8. Adjustments. The Board shall make any adjustments in the number of RSUs or
other securities covered by this Agreement that the Board may determine to be
equitably required to prevent any dilution or expansion of Grantee’s rights
under this Agreement that otherwise would result from any (a) stock dividend,
stock split, combination of shares, recapitalization or other change in the
capital structure of the Company, (b) merger, consolidation, spin-off,
split-off, spin-out, split-up, separation, reorganization, partial or complete
liquidation involving the Company or other distribution of assets, issuance of
rights or warrants to purchase securities of the Company, or (c) other
transaction or event having an effect similar to any of those referred to in
Section 8(a) or 8(b) hereof. Furthermore, in the event that any transaction or
event described or referred to in the immediately preceding sentence shall
occur, the Board may provide in substitution of any or all of Grantee’s rights
under this Agreement such alternative consideration as the Board may determine
in good faith to be equitable under the circumstances.
9. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to Grantee. This Agreement and the
Plan shall be administered in a manner consistent with this intent. Reference to
Section 409A of the Code is to Section 409A of the Internal Revenue Code of
1986, as amended, and will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Notwithstanding any provision of this
Agreement to the contrary, if Grantee is subject to Section 409A of the Code and
Grantee is a “specified employee” (within the meaning of Section 409A of the
Code and determined pursuant to procedures adopted by the Company) at the time
of his “separation from service” (within the meaning of Section 409A of the
Code) and if any portion of the payments or benefits to be received by Grantee
under this Agreement upon such “separation from service” would be considered
deferred compensation under Section 409A of the Code, then each portion of such
payments and benefits that would otherwise be payable pursuant this Agreement
during the six-month period immediately following Grantee’s “separation from
service” will instead be paid or made available on the earlier of (a) the first
business day of the seventh month following the date of Grantee’s “separation
from service” and (b) Grantee’s death.

 

3



--------------------------------------------------------------------------------



 



10. Continuous Service. For purposes of this Agreement, the continuous service
of Grantee as a Director shall not be deemed to have been interrupted, and
Grantee shall not be deemed to have ceased to serve as a Director, by reason of
an approved leave of absence.
11. Information. Information about Grantee and Grantee’s participation in the
Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. Grantee understands that such
processing of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within Grantee’s country or elsewhere, including the United States of America.
Grantee consents to the processing of information relating to Grantee and
Grantee’s participation in the Plan in any one or more of the ways referred to
above.
12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan. The Board (or a
committee of the Board) acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the RSUs.
The interpretation and construction by the Compensation Committee of any
provision of the Plan or this Agreement and any determination by the
Compensation Committee pursuant to any provision of the Plan or this Agreement
will be final and conclusive.
13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of Grantee under
this Agreement without Grantee’s consent (provided, however, that Grantee’s
consent shall not be required to an amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code or the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any regulations
promulgated thereunder).
14. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
15. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
notwithstanding any other provision of this Agreement, the RSUs covered by this
Agreement shall not be paid if the payment thereof would result in violation of
any such law.

 

4



--------------------------------------------------------------------------------



 



16. Successors and Assigns. Without limiting Section 7 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principles of conflict of laws thereof.
18. Definitions. As used in this Agreement,
(a) “Change of Control” means a change in the ownership or effective control of
the Company, or a change in the ownership of a substantial portion of the assets
of the Company, within the meaning of Section 409A of the Code and the
regulations thereunder.
(b) “Disabled” means Grantee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
[SIGNATURES ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------



 



Executed in the name and on behalf of the Company, as of the  _____  day of
 _____, 20_.

            MOLYCORP, INC.
      By:           Name:           Title:        

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the right to receive the RSUs or other securities
covered hereby, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

                            Grantee    
 
           
 
  Date:        
 
     
 
   

 

6